McWhoRteR, Judge :
This is a writ of error and supersedeas from the final judgment of the circuit court of Marion county, rendered on the 26th day of May, 1901, involving the title to the office of mayor of the town of Fairview, a municipal corporation in the county of Marion, for which office J. Y. Hamilton was contestant, and Z. F. Ammons was respondent or contestee., Upon submission ■of this case, the following stipulation was filed:
“J. Y. Hamilton, defendant in error, v. Z. F. Ammons, plaintiff in error. Writ of error and supersedeas. From the circuit court of Marion county. The undersigned, C. H. Leeds, attorney for the defendant in error, and B. L. Butcher and C. Powell, attorneys for the plaintiff in error, in the above styled action or suit, hereby stipulate and agree that the writ of error in this suit or action involves a contest as to the office of mayor of the town of Fairview, a municipal corporation, in the county of Marion; and that during the pendency of this writ of error the term of said office has ended. And that this stipulation may be filed in the Supreme Court of Appeals in lieu of any argument or brief on the part of either of us. Dated this 26th day of May, 1904. C. H. Leeds, attorney for J. Y. Hamilton, defendant in error. B. L. Butcher, G. Powell, attorneys for Z. F. Ammons, plaintiff in error.”
This case comes clearly within the purview of Elbon, v. Hamrick, 46 S. E. 1029, and cases and authorities there cited, therefore the writ of error will be dismissed without costs.

Dismissed.